Citation Nr: 1727175	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a lung disability, to include as due to mustard gas exposure. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1975 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from August and September 2009 rating decisions from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in January 2015, where it was remanded for further evidentiary development.  Specifically, the matter was remanded to obtain records from the Social Security Administration, the Veteran's military personnel records, outstanding VA treatment records, identified private treatment records, and VA examinations.  Since the last Board decision, the Veteran's military personnel records and outstanding VA records were acquired and associated with the claims file.  In October 2015, the Veteran underwent VA examinations to assess his back and pulmonary conditions.  Available private treatment records were obtained from Portage Hospital and Aspirus Houghton Clinic.  Treatment records from St. Mary's Hospital in Green Bay, Wisconsin and records from the Social Security Administration were reported as having been destroyed.  Having reviewed the record, the Board finds there has been substantial compliance with its past remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  The Veteran was entitled to the presumption of soundness with regard to his back disability since the entrance examination report did not note that the Veteran had a pre-existing back disability.

2.  The evidence of record clearly and unmistakably demonstrates that the Veteran's back disability existed prior to military service and was not aggravated during his military service.  VA has successfully rebutted the presumption of soundness.

3.  The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD), but this disability was not incurred during military service and has not been shown to be etiologically related to the Veteran's military service.

4.  The record does not prove the Veteran suffered in-service exposure to mustard gas or experienced in-service breathing/pulmonary symptoms. 

5.  There is affirmative evidence establishing that the Veteran's current diagnosis of COPD is caused by non-service connected tobacco abuse and formaldehyde exposure; not any incident that occurred during military service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness for a back disability has been rebutted by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2016).

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

3.  The criteria for entitlement to service connection for a lung disability, to include mustard gas exposure, have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The regulations and statutes pertinent to this decision (38 U.S.C.A. §§ 1131, 1153, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.305, 3.306, 3.307, 3.309) were previously provided to the Veteran in the December 2011 Statement of the Case, January 2015 Board decision, and July 2016 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.  Those regulations, such as 38 U.S.C.A. 38 C.F.R. § 3.316 (2016), that have not been previously provided are discussed herein. 

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.  

Regarding the duty to assist, the Veteran's representative has challenged the adequacy of the VA examinations.  However, the Board observes that the basis of this challenge is "that the examiner failed to provide a reliable etiology of the veteran's left ankle disability."  This appears to be a clerical error, as the Veteran has never filed a claim of entitlement to service connection for a left ankle disability, and no such claim is on appeal.  Nevertheless, the Board has reviewed the October 2015 VA examinations and finds that the examination results and their accompanying medical opinions are adequate for adjudicating the present claims.  The examiner conducted a thorough in-person examination and reviewed all of the records pertinent to the Veteran's claims (including CPRS, VBMS, and Virtual VA).  The examiner interviewed the Veteran and obtained an in-depth account of his medical history.  Based on this information, as well as the objective examination findings, and the evidence contained within the Veteran's electronic claims file, the examiner rendered a medical opinion supported by a sufficient rationale.  Contrary to the representative's assertion, the examiner discussed the etiologies of the Veteran's conditions and found them to be unrelated to his  military service.  With the above considerations in mind, the Board finds that the October 2015 VA examinations are adequate because they contain sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

No other issues have been raised with respect to the duty to assist.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

After a review of the entire record, the Board has determined that service connection for a back and lung disability is not warranted for the following reasons.

1.  VA has rebutted the presumption of soundness by presenting clear and unmistakable evidence that the Veteran's back disorder existed prior to military service and that the pre-existing back disorder was not aggravated by military service.   38 C.F.R. §§ 3.304, 3.306 (2016).

a.  The Veteran's back disability clearly and unmistakably  pre-existed military service.

i.  Review of the Veteran's July 1975 entrance examination reveals that clinical evaluation of the Veteran's spine and musculoskeletal system were normal and silent for back complaints.  Thus, the Veteran is presumed to have been in sound condition at the time of entry to service.  However, the record is replete with lay assertions and clinical evidence indicating that the Veteran's current back disability had its origins following a pre-military service 1972 motor vehicle accident, sufficient to rebut the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

ii.  In the substantive appeal VA form 9, the Veteran admitted to suffering back injuries from 1972 and 1973 motor vehicle accidents.  See February 2012 VA form 9.  In fact, he indicated that his back injuries precluded him from maintaining gainful employment at that time, and as a result, he entered military service.  Id.  The Veteran's own statements of a pre-service diagnosis of a disease or injury are generally insufficient to establish a disability existed prior to service. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  However, clinical evidence corroborates the Veteran's lay assertions.  Private treatment notes from September 1988 document the Veteran's 1972 motor vehicle accident.  Following the accident, the Veteran was seen at the Portage Hospital emergency room with complaints of low back pain.  X-rays were taken, but no fractures were found.  VA has attempted to gather all of the Veteran's historical emergency room records from the Portage Hospital; however records were only received from 2013 forward.  See July 2015 Request for "All ER records."  In an independent medical examination conducted in September 1994, it was documented that the Veteran was involved in a motor vehicle accident at age 19 and was seen by an orthopedic surgeon but received no treatment. 

iii.  During the October 2015 VA examination, the examiner obtained a comprehensive medical history from the Veteran.  The Veteran indicated he was in a motor vehicle accident in June 1972 where he sustained a back injury.  He was treated with medication for pain and underwent physical therapy.  He reported that in June 1973 he was in a vehicle rollover accident where he sustained a fracture to his right clavicle and experienced increased pain his lower back.  He further reported a Fall 1973 rollover accident where he injured his lower back and right shoulder.  He described pain in his mid-back and neck, less severe than the pain he experienced in his lower back.  He also described an accident that occurred between September 1974 and April 1975 where he fell off a steel platform while employed with Aluminum Steel Casting Incorporated.  He landed on his back and was taken to the hospital where he remained overnight.  After considering this lay evidence, physical examination results, and the historical medical evidence of record, the VA examiner opined that the Veteran's back disorder was clearly and unmistakably in existence prior to service.  The Board is an agreement, and finds this opinion to be highly probative.  Based upon the totality of the evidence, the Board concludes that the Veteran's low back disability pre-existed his military service.  

b.  The Veteran's back disorder was clearly and unmistakably not aggravated by military service. 

i.  Review of the Veteran's service treatment notes, including his December 1977 separation examination, fails to identify any in-service complaints or treatment for a back condition.  The only in-service musculoskeletal complaints of record are the Veteran's September 1976 report of chest pain with deep inspiration and laughing, bilateral to the sternum.  The Veteran was diagnosed with costochondritis.  As the October 2015 VA examiner explained, this isolated September 1976 diagnosis of costochondritis refers to chest/rib pain, suggesting such a condition is unrelated to the spine.  The absence of in-service complaints of back pain in the service treatment records demonstrates there was no increase in disability caused by service.  This conclusion is further bolstered by September 1988 private treatment notes, in which the Veteran denied having been treated in the army for any back problems.  In a September 1994 independent medical evaluation report, the Veteran was documented as stating his spinal condition originated in 1973 and that he did not have flare-ups until the mid-1980s secondary to a work injury. 

ii.  The October 2015 VA examiner opined that the Veteran's back condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  As the examiner noted in her report-along with the previously identified back injuries prior to service-the Veteran experienced several post-service back injuries.  In 1978 the Veteran reported an on-the-job injury lifting a barrel with a dolly.  He was prescribed pain medication and was bedridden for a week and a half.  In 1986, the Veteran injured his lower back carrying a typewriter down stairs.  See also September 1988 private treatment records.  In 1994, the Veteran injured his back was working shipping and receiving at Walmart.  He was prescribed pain medication, traction, massage, and physical therapy.  See also October 1994 private treatment records.  In 1998, the Veteran was in another motor vehicle accident where he hit a bear while traveling at 75 miles per hour.  See also June 1999 private treatment records.  He was seen at the hospital for complaints of neck, shoulder, and low back pain. The examiner explained that any progression of his back pain was most likely due to his pre-and-post military traumas, along with natural progression of the degenerative disease, rather than any in-service injury or disease.

iii.  The only positive evidence of record suggesting a worsening of the Veteran's pre-existing back condition during service is the Veteran's statement in the substantive appeal VA form 9, wherein the Veteran argued his back pain was aggravated by service and his return to physical activity too soon after his 1972 and 1973 motor vehicle accidents.  An analysis of whether a preexisting injury was aggravated requires competent medical evidence; the Veteran's lay statements are not sufficient, as the Veteran is without the appropriate medical training and expertise to offer an opinion on a complex medical matter, including whether a specific disability has undergone aggravation beyond its natural progression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is usually not competent to testify as to matters involving medical knowledge).  Accordingly, the Board gives no probative weight to the Veteran's statements as they are not competent evidence in this determination.  The Board concludes that the private treatment records cited above and the probative opinion of the October 2015 VA examiner constitute clear and unmistakable evidence compelling a finding that the Veteran's pre-existing back disability was not aggravated by military service.  

c.  In light of the complete evidentiary record, especially the October 2015 VA examiner's medical opinion, the Board finds there is clear and unmistakable evidence of record that shows the Veteran's pre-existing back disorder was not aggravated by service.  The presumption of soundness has been successfully rebutted.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the Board concludes that service connection is not warranted.  See 38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2016).  

2.  The Veteran has been diagnosed with COPD, but this disability was not incurred coincident to military service and has not been shown to be etiologically related to the Veteran's military service. 

a.  The Veteran contends that he was exposed to a gas chemical, possibly mustard gas, during basic training resulting in immediate watering eyes and chronic shortness of breath.  See February 2012 VA form 9.  A review of the Veteran's service treatment records and military personnel records do not contain any evidence that the Veteran experienced chemical exposure to mustard gas while in service.  In fact, the Veteran's military records are completely silent regarding treatment for any lung/breathing condition in service or any acute respiratory illness during basic combat training.  Moreover, the Veteran alleges that this exposure occurred during basic training at Fort Jackson, however this location is not listed in VA's table of known locations where Army personnel were exposed to mustard gas or lewisite.  See M21-1, Part IV, Subpart ii., 1 F.1.b; see also October 2015 VA examination recorded history.  Thus, with an absence of corroborating documentation in official military and VA records, the Board finds the Veteran's statements of potential mustard gas exposure during basic training to be lacking in credibility.

b.  During the October 2015 VA examination, the examiner assessed the Veteran's physical health in relation to his claim of mustard gas exposure.  The examiner reviewed all applicable evidence of record, including the Veteran's most recent pulmonary function test results, and conducted a thorough physical examination.  The examiner concluded the Veteran's COPD was less likely than not incurred in or caused by the claimed exposure to mustard gas during basic combat training.  The examiner explained that the:

Gas used in gas chamber during basic training is CS gas, not mustard gas.  Symptoms of exposure are intense lacrimation or tearing of the eyes, increased nasal secretions, burning sensation in nose and throat, coughing, and retching.  These symptoms develop within 20 seconds of exposure and start to wear off approximately 15 minutes after exposure ceases and does not raise major health concerns.  (from 2003 article by Karagama, Newton, Newbegin: Short-term and long-term physical effects of exposure to CS spray).  Veteran stated that he started smoking in 1975 and smoked up to 1 pack per day for about 30 years.  Peer-reviewed medical literature includes numerous epidemiologic studies supporting tobacco smoking as an important risk factor for COPD.  Veteran also reported he was exposed to formaldehyde while working in cabinet shop around 1990 or 1991.  Formaldehyde exposure can also be a risk factor for development of COPD and other lung conditions.

Indeed, the record confirms that the Veteran has a long history of tobacco abuse, as well as formaldehyde exposure during the early 1990s.  See e.g., October 1991 private treatment records (diagnosis "Formaldehyde Exposure"); March 2015 private treatment records (started smoking at age 22 and smoked about one-half pack per day).  In light of this corroborating evidence, the Board finds the VA examiner's October 2015 opinion to be highly probative and dispositive of the Veteran's claim.  Without evidence of an in-service occurrence of disease or injury, the Veteran is not entitled to service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, the Veteran's private physician has attributed his breathing issues to his long-term tobacco abuse.  In private treatment notes dated April 2001, the Veteran was seen for complaints of asthma/breathing flare ups.  It was noted that the Veteran had not been using his inhalers regularly.  Dr. A.H. diagnosed the Veteran with "COPD, tobacco use"  directly linking his lung condition to tobacco abuse.  Likewise, in July 2001, Dr. A.H. diagnosed the Veteran with "asthma with tobacco abuse."  Additionally, the record is replete with post-service private and VA treatment records covering the period of 1986 to present, and none of these medical notations mention that the Veteran suffered in-service mustard gas exposure; or that such an exposure contributed to his diagnosed lung conditions.  On the contrary, as the above cited evidence shows, the VA examiner and the Veteran's own private treating physician have associated his current diagnosis of COPD with his long-term tobacco abuse.  The Veteran has failed to prove an in-service incurrence of COPD or breathing issues or that his current diagnosis is etiologically related to military service.  Thus, service connection on a direct basis must be denied.  Shedden, 381 F.3d at 1167.

c.  The Board finds the Veteran's claims of mustard gas exposure to be attenuated at best.  It is apparent from the Veteran's statement that he is unsure of what type of gas he was exposed to during basic combat training. See February 2012 VA form 9 ("Mustard gas or whatever chemicals I was exposed to on purpose by someone pulling off my mask").  However, as the VA examiner averred, the "[g]as used in gas chamber during basic training is CS gas, not mustard gas."  It is well-documented that all United States Army soldiers are exposed to CS gas while completing mandatory mask confidence training (MCT) during nuclear, biological, and chemical exercises while in basic combat training.  See e.g., Army Regulation, 350-1; Marquez, Kristen,  Nuclear, Biological, Chemical Gas Chamber - 'My Biggest Memory from Basic Combat Training,' https://www.army.mil/article/2275/nuclear-biological-chemical-gas-chamber---my-biggest-memory-from-basic-combat-training.  There is no competent and probative evidence of record proving the Veteran was exposed to mustard gas while in basic combat training.  

Nevertheless, the Board is cognizant that presumptive service connection may be available for COPD caused by mustard gas exposure, in circumstances where the threshold requirements of 38 C.F.R. §  3.316 (2016) have been satisfied.  This regulation requires proof of full-body exposure to nitrogen or sulfur mustard or lewisite during active military, and in this case, the subsequent development of COPD to support an award presumptive service connection.  38 C.F.R. §  3.316 (a)(2) (2016).  As analyzed above, the record lacks sufficient evidence to prove the Veteran experienced full-body exposure to mustard gas while in service.  However, even if the evidence indicated such, the Veteran would not be entitled to presumptive service connection under this provision.  This is because 38 C.F.R. § 3.316(b) carves out an exception to presumptive service connection under  38 C.F.R. §  3.316 (a)(2)  where "there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition."  See also 38 U.S.C.A. § 1111 (West 2014) ("Where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of any disease or disabilities...has been suffered between the date of separation from service and the onset of any such diseases or disabilities...service-connection...will not be in order."). 

The 2001 private treatment records, as well as the October 2015 VA examiner's opinion, affirmatively establish that the Veteran's COPD is caused by the long-term effects of tobacco abuse.  [The VA examiner also stated the Veteran's post-service 1990 exposure to formaldehyde contributed to his current COPD.]  To the extent that the Veteran's tobacco abuse began in service, the law currently prohibits service connection for disabilities that are the result of in-service tobacco use.  Specifically for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2016).  The term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.  Consequently, as the Veteran's COPD is caused by his non-service connected tobacco abuse and formaldehyde exposure, he is precluded for presumptive service-connection under 38 C.F.R. § 3.316 (a)(2) (2016). 

d.  Having considered the Veteran's arguments and the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  There is no compelling evidence that the Veteran experienced in-service mustard gas exposure, in-service incurrence of breathing issues, or that any in-service gas chemical exposure contributed to his current pulmonary symptomatology.  Instead, the evidence unequivocally demonstrates that the Veteran's COPD is etiologically related to his long-term history of tobacco abuse, as well as the supervening exposure to formaldehyde years after his military service had ended.  Accordingly, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.





[Continued on Next Page]
ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service condition for a lung disability, to include as due to mustard gas exposure, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


